DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 06/16/2021.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	The application has been amended as follows: 
In claim 1 and 20, the phrase “an afterimage reducer configured to output a an output brightness level for each subpixel less than a input brightness level” should be changed to -- an afterimage reducer configured to output an output brightness level for each subpixel less than an input brightness level --.
Reasons for Allowance
5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a signal processing device, which minimize the afterimage by performing control to decrease brightness of a surrounding region around the detection region compared with the input image. Independent claims 1 and 20 identify the distinct claim 19 identifies the distinct limitations “the afterimage reducer performs control to decrease brightness with respect to a first pixel of the first region, which is brighter than the surrounding region of the first region, and performs control to increase brightness with respect to a second pixel of the first region, which is darker than the surrounding region of the first region, wherein a level of brightness decrease in the first pixel is different for each subpixel, wherein a level of brightness increase in the second pixel is different for each subpixel”.
	The closest prior arts Park et al. (US 2020/0074708 A1) and Polak et al. (US 2010/0103198 A1) all discussed in the Office action dated 03/16/2021, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.